Name: 78/895/EEC: Commission Decision of 13 October 1978 allowing admission free of Common Customs Tariff duties of the scientific apparatus described as 'Baird Atomic - System seventy-seven computerized multi-crystal gamma camera'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-11-08

 Avis juridique important|31978D089578/895/EEC: Commission Decision of 13 October 1978 allowing admission free of Common Customs Tariff duties of the scientific apparatus described as 'Baird Atomic - System seventy-seven computerized multi-crystal gamma camera' Official Journal L 314 , 08/11/1978 P. 0010 - 0010 Greek special edition: Chapter 02 Volume 6 P. 0250 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 13 OCTOBER 1978 ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' BAIRD ATOMIC - SYSTEM SEVENTY-SEVEN COMPUTERIZED MULTI-CRYSTAL GAMMA CAMERA ' ( 78/895/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 5 APRIL 1978 , THE GERMAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' BAIRD ATOMIC - SYSTEM SEVENTY-SEVEN COMPUTERIZED MULTI-CRYSTAL GAMMA CAMERA ' SHOULD BE CONSIDERED AS SCIENTIFIC APPARATUS , AND WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 6 OCTOBER 1978 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IS A DIGITAL SCINTILLATION CAMERA , WITH INTEGRATED COMPUTER AND MEMORY USED PARTICULARLY IN RESEARCH WORK IN THE FIELD OF NUCLEAR MEDICINE ; WHEREAS ITS CHARACTERISTICS ALLOW INTER ALIA INVESTIGATION OF THE USABILITY OF DIFFERENT RADIONUCLIDES IN DYNAMIC CARDIAC AND OTHER ORGAN STUDIES AND REPRESENTATION OF THE HEART CAVITIES AND WALLS ; WHEREAS THESE CHARACTERISTICS AND THE USE MADE OF THE APPARATUS MAKE IT AN APPARATUS PARTICULARLY SUITED FOR PURE SCIENTIFIC RESEARCH ; WHEREAS THEREFORE IT MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS INFORMATION GATHERED IN THE MEMBER STATES HAS SHOWN THAT APPARATUS OF EQUIVALENT SCIENTIFIC VALUE AND CAPABLE OF BEING USED FOR THE SAME PURPOSE HAS BEEN MANUFACTURED IN THE COMMUNITY WITHIN THE MEANING OF ARTICLE 3 ( 3 ) OF REGULATION ( EEC ) NO 1798/75 ONLY SINCE 1 MARCH 1977 ; WHEREAS , WHEN TWO ORDERS WERE PLACED FOR THE APPARATUS , IN MAY AND OCTOBER 1976 RESPECTIVELY , IT WAS NOT POSSIBLE AT THAT TIME FOR COMMUNITY MANUFACTURERS TO SUPPLY EQUIPMENT OF EQUIVALENT SCIENTIFIC VALUE TO THAT OF THE APPARATUS FOR WHICH DUTY-FREE ADMISSION IS REQUESTED ; WHEREAS EXEMPTION FROM IMPORT DUTY IS THEREFORE JUSTIFIED IN RESPECT OF THE APPARATUS IN QUESTION ; WHEREAS THE GRANT OF SUCH EXEMPTION MUST , HOWEVER , BE LIMITED TO CASES WHERE THE ORDER FOR THE APPARATUS WAS PLACED PRIOR TO 1 MARCH 1977 , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' BAIRD ATOMIC - SYSTEM SEVENTY-SEVEN COMPUTERIZED MULTI-CRYSTAL GAMMA CAMERA ' MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE APPARATUS REFERRED TO IN PARAGRAPH 1 ABOVE FULFILS THE REQUIREMENTS OF ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES . ARTICLE 2 THE PROVISIONS OF ARTICLE 1 ( 2 ) ARE APPLICABLE ONLY TO THOSE UNITS OF THE APPARATUS IN QUESTION FOR WHICH AN ORDER WAS PLACED BEFORE 1 MARCH 1977 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 13 OCTOBER 1978 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION